Citation Nr: 0214960	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to August 
1972.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In July 1999 the Board remanded 
the case for further development.  The case has been returned 
to the Board for further appellate action.  


REMAND

The Board's July 1999 remand clearly indicated that 
regardless of whether the veteran responded to requests for 
more information, the RO was to prepare a summary of his 
alleged stressors and forward it to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), with a copy 
of the transcript of his March 1999 hearing testimony, any 
morning reports received, his DD-214, a copy of the July 1999 
remand and any other service records found, for verification 
of his alleged stressor.  The Center was to be informed that 
his Air Force (AF) Form 7 or 11 cannot be provided because 
the National Personnel Records Center does not have them on 
file.  Although the RO made every attempt to obtain morning 
reports and service hospital records, there is no indication 
that any information was forwarded to USASCRUR for 
verification.  Also it is noted that the RO attempted to get 
morning reports for a unit that the veteran may not have been 
assigned to.  As the RO has not fully complied with the 1997 
Board remand additional development is necessary.  Stegall v. 
West, 11 Vet. App 268 (1998).  

The veteran has testified and provided information that he 
was assigned temporarily to the Takhli, Thailand Air Force 
Base on a special assignment designated "Red Horse" and 
that his regular unit was stationed in Kadena Air Base in 
Okinawa.  His service medical records and DD Form 214 do 
indicate that he was stationed in Kadena as late as June 
1972.  However, it is unclear what unit the veteran was 
stationed with at the time of his deployment to Takhli.  He 
should be requested to provide this information.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the unit he was 
assigned to at Kadena Air Base prior to 
his deployment to Takhli, Thailand in the 
Red Horse special assignment.  He should 
also be requested to provide any 
additional information he may have 
regarding his claimed stressor.

2.  Should the veteran provide the RO 
with his assigned unit at Kadena Air 
Base, the RO should request any morning 
reports for that unit during the months 
of March, April and May 1972 from the 
National Archives and Records 
Administration.  

3.  Regardless of whether the veteran 
responds or the RO is unable to obtain 
any morning reports for his unit, a 
summary of his alleged stressors should 
be prepared and forwarded to USASCRUR, 
with copies of the transcript of his 
March 1999 hearing testimony, his DD-214, 
and any other service records found and 
this remand.  USASCRUR should be informed 
that the veteran's Air Force (AF) Form 7 
or 11 cannot be provided because National 
Personnel Records Center does not have 
them on file.  The Center is requested to 
verify whether the pilot was killed in 
the April 7, 1972 aircraft crash at 
Takhli, and whether the veteran was 
deployed to Takhli with a Red Horse 
assignment and was at the base at the 
time of the crash.  

4.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





